 

Exhibit 10.2

 

EXTENSION AGREEMENT

 

This extension agreement (the “Extension Agreement”) is entered into and
effective as of March 13, 2020, by and among Ashford Hospitality Trust, Inc., a
Maryland corporation (“Ashford Trust”), Ashford Hospitality Limited Partnership,
a Delaware limited partnership (“Operating Partnership”), Ashford TRS
Corporation, a Delaware corporation (“Ashford TRS”), Ashford Inc., a Nevada
corporation (“Ashford Inc.”), and Ashford Hospitality Advisors LLC, a Delaware
limited liability company (“Ashford LLC”). All capitalized terms not
specifically defined herein shall have the meanings ascribed to them in that
certain Enhanced Return Funding Program Agreement and Amendment No. 1 to the
Amended and Restated Advisory Agreement dated effective as of June 26, 2018, by
and among Ashford Trust, the Operating Partnership, Ashford TRS, Ashford Inc.
and Ashford LLC (the “ERFP Agreement”). All capitalized terms herein that are
not otherwise defined shall have the meanings ascribed to them in the ERFP
Agreement.

 

WHEREAS, on November 30, 2018 and pursuant to the ERFP Agreement, the Operating
Partnership delivered a written request to Ashford LLC requesting that Ashford
LLC commit to fund an Enhanced Return Investment of $19,500,000 (the “ES
Manhattan ERFP”) with respect the Operating Partnership’s intended purchase of
the Embassy Suites Manhattan hotel (the “ES Manhattan Funding Commitment
Request”);

 

WHEREAS, on December 5, 2018 and pursuant to the ERFP Agreement, in response to
the ES Manhattan Funding Commitment Request, Ashford LLC delivered a
Confirmation Notice to the Operating Partnership;

 

WHEREAS, a subsidiary of the Operating Partnership acquired the Embassy Suites
Manhattan hotel on January 22, 2019;

 

WHEREAS, Section 2.01(c) of the ERFP Agreement provides that, subject to the
terms of the ERFP Agreement, Ashford LLC shall fund the ES Manhattan ERFP on or
before January 22, 2021 (the “ES Required FF&E Acquisition Date”); and

 

WHEREAS, the parties to the ERFP Agreement desire to waive the ES Required FF&E
Acquisition Date and extend such date to December 31, 2022.

 

NOW THEREFORE, in consideration of the mutual covenants set forth in this
Extension Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, and intending to be legally
bound hereby, the parties hereby agree as follows:

 

1.Extension of ES Required FF&E Acquisition Date. The ES Required FF&E
Acquisition Date is hereby waived and extended to December 31, 2022.

 

2.Governing Law; Consent to Jurisdiction. This Extension Agreement shall be
governed by and construed in accordance with the laws of the State of Texas,
without regard to the conflict of laws principals thereof. Each of the parties
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any Texas state court, or federal court of the
United States of America, in each case sitting in Dallas County, Texas, and any
appellate court from any thereof, in any action, suit or proceeding arising out
of or relating to this Extension Agreement.

 





 

 

 

3.Entire Agreement; Conflicts. This Extension Agreement reflects the entire
understanding of the parties hereto with respect to the subject matter hereof
and supersedes and replaces all agreements between the parties with respect to
the subject matter hereof.

 

4.Amendment, Modifications and Waiver. This Extension Agreement shall not be
altered or otherwise amended in any respect, except pursuant to an instrument in
writing signed by the parties hereto.

 

5.Counterparts. This Extension Agreement may be executed in any number of
counterparts, and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument. A signature to this Extension Agreement executed and/or
transmitted electronically shall have the same authority, effect and
enforceability as an original signature.

 

6.Descriptive Headings. Descriptive headings of the several Sections of this
Extension Agreement are inserted for convenience only and shall not control or
affect the meaning or construction of any of the provisions hereof.

 

IN WITNESS WHEREOF, the undersigned have executed this Extension Agreement as of
the date first set forth above.

 



  ASHFORD TRUST:       Ashford Hospitality Trust, Inc.       By: /s/ Douglas A.
Kessler     Name: Douglas A. Kessler     Title: President and Chief Executive
Officer

 



  OPERATING PARTNERSHIP:       Ashford Hospitality Limited Partnership       By:
Ashford OP General Partner LLC, its general partner       By: /s/ Douglas A.
Kessler     Name: Douglas A. Kessler     Title: President

 



 

 

 



  ASHFORD TRS:       Ashford TRS Corporation       By: /s/ Deric S. Eubanks    
Name: Deric S. Eubanks     Title: President

 



  ASHFORD INC.:       Ashford Inc.       By: /s/ J. Robinson Hays     Name: J.
Robison Hays     Title: Co-President and Chief Strategy Officer



 



  ASHFORD LLC:       Ashford Hospitality Advisors LLC       By: /s/ J. Robinson
Hays     Name: J. Robison Hays     Title: Co-President and Chief Strategy
Officer



 



 

